Citation Nr: 0532629	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claim of 
entitlement to service connection for bilateral hearing loss.  

The veteran and his wife testified personally before a 
Veterans Law Judge of the Board, sitting in Nashville, 
Tennessee.  The December 2002 hearing transcript is of 
record.  In a decision dated October 2003, the Board remanded 
the claim for further development.  The Veterans Law Judge 
who heard the veteran's claim has since retired.  The veteran 
was provided notice of this fact in October 2005, and 
indicated that he did not wish an additional hearing.

The Board notes that in an April 2001 statement in support of 
claim, the veteran refers to ringing in his ears since 
service.  The record does not indicate that the RO has 
addressed this informal claim for tinnitus.  The matter is 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's bilateral hearing loss is causally related to 
in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), was enacted.  It redefined the obligations 
of VA with respect to the duty to assist and imposed on VA 
certain notice requirements.  Final regulations implementing 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, including claims not decided as of that date.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
Board's decision below grants service connection for 
bilateral hearing loss.  As such, the Board finds no need to 
further discuss compliance with VCAA duties to notify and 
assist.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence of: (1) the existence of a current disability; 
(2) the existence of the disease or injury in service; and 
(3) a relationship or nexus between the current disability 
and any injury or disease incurred during service.  See Pond 
v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. 
App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

There also are special regulations on whether hearing loss is 
a disability for the purposes of service connection.  Hearing 
loss is a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  38 
C.F.R. § 3.385 (2005).

The veteran contends that he has had troubling hearing since 
firing A57 recoilless rifles and bazookas during military 
training at either Fort Riley, Kansas or Ulm, Germany.  He 
reports firing from the shoulder and experiencing ringing in 
his ears directly afterwards.  The veteran also reports going 
to an Army doctor, who told him his sinuses were blocked and 
gave him nose drops to cure the problem.  The veteran reports 
the drops did not stop the ringing.  See Statement in Support 
of Claim dated April 2001.

After the veteran filed his claim for VA benefits in 2000, 
the RO made an effort to obtain his service medical records.  
A response indicated that the veteran's records were fire-
related (i.e., that they may have been destroyed in the fire 
at the National Personnel Records Center (NPRC) in 1973).

The veteran testified at a "Travel Board" hearing in 
December 2002.  He indicated that he never had any problems 
hearing before firing weapons.  The veteran testified that he 
saw a doctor during service and tried to explain to him that 
something had happened to his ears, but the doctor informed 
him that his sinuses were stopped up.  He also noted that he 
received medical care shortly before his discharge, at which 
time he informed the examiners of the ringing in his ears.  
The veteran stated that he was told that he should not say 
anything about the ringing if he wanted to be discharged at 
that time.  The veteran also stated that he did not see an 
audiologist until prior to filing his claim.  The veteran's 
wife testified that the veteran has had trouble hearing since 
she met him, shortly after he was discharged.  She also 
stated that he did not see any medical professionals 
regarding his hearing loss, indicating that visits to the 
doctor were rare.  

In October 2003, the Board remanded this claim for further 
development.  Specifically, the RO was to make as many 
attempts as necessary to obtain medical records concerning 
treatment in service.  The RO was to end efforts only if it 
received notification from Fort Riley, Kansas or Ulm, 
Germany, advising it that the requested records are not at 
those facilities.  The RO was also to arrange a VA 
compensation and pension (C&P) audiometric examination to 
determine the nature and severity of any hearing loss that 
may be present.


The RO completed the Board's remand directives by attempting 
to obtain the veteran's service medical records and 
scheduling the veteran for a C&P examination.  Stegall v. 
West, 11 Vet. App. 268 (1998) (A Board remand confers upon 
the appellant the right to compliance with the remand orders, 
and VA has a duty to ensure compliance with the terms of the 
remand).  An August 2004 response indicates that any clinical 
records from Fort Riley or Ulm would have been retired to the 
NPRC in the veteran's personnel jacket, which is fire 
related.  The veteran cooperated with the development of his 
claim by presenting himself for the examination in June 2004.  
The C&P examination report indicates that VA records were 
available electronically and that the claims file was 
reviewed.  The report also indicates that the veteran gave an 
account of relevant medical history related to the hearing 
loss claim.  Pure tone thresholds were measured and the 
Maryland CNC test was performed.  

The June 2004 audio exam indicates the veteran clearly meets 
the criteria for a hearing disability under 38 C.F.R. § 3.385 
(2005).  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
50
100
95
LEFT
20
20
60
85
80

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 70 percent in the left ear.  As 
the veteran meets the criteria under 38 C.F.R. § 3.385, he 
also meets the first element of service connection - a 
current disability.  

The Board acknowledges that there is no medical evidence of 
hearing loss during service, as the veteran's service medical 
records have been destroyed.  Post-service evidence, however, 
demonstrates the likelihood of noise exposure in service.  
See July 1987 medical report of Dr. Mark W. Bookout; January 
2001 letter from Dr. Frederick D. Lansford.  In addition, 
several lay persons who reportedly have known the veteran for 
many years wrote that he did not have hearing problems until 
returning from active duty; others, who only knew him after 
service, related always knowing him to have trouble hearing.  
The veteran stated that he had no hearing problems until 
after firing rifles and bazookas during service.  See also 
April 2000 VAMC report.  As such, the Board finds that the 
second element of service connection - the existence of the 
disease or injury in service, i.e., exposure to acoustic 
trauma - has also been met.  

Lastly, the VA examiner provided a nexus opinion after 
reviewing the claims file.  The examiner opined that it might 
be assumed that the veteran's current hearing loss could be 
associated with the same causative factors as his tinnitus, 
which was reported by Dr. Bookout as in-service noise 
exposure.  The VA examiner also found the veteran's current 
hearing loss to be consistent with his report of acoustic 
trauma.  See June 2004 VA audio examination.  Medical 
opinions based on veteran statements have been deemed 
competent where the history recited by the veteran was 
accurate and the examiner exercised accepted medical 
principles in arriving at the opinion.  See Harris v. West, 
203 F.3d 1347, 1350 (Fed. Cir. 2000).  In addition, no 
evidence exists in the record to counter the multiple lay 
statements in support of the veteran's claim of in-service 
hearing loss.  Thus, the third element of service connection 
- an etiological nexus between in-service injury and current 
disability - is also met.  

In consideration of the foregoing, the Board concludes that 
the preponderance of the evidence favors the claim.  Service 
connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


